Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon reconsideration, in light of the prior art, the claims distinguish over the prior art in that the references fail to show or render obvious either alone or in combination without impermissible hindsight the features of the controller configured to control the dosing of the first concentrate, while not feeding the second concentrate by adjusting a value of a feeding parameter for operating the first pump to feed the first concentrate, and after cause the current value for the feeding parameter to be accessed from the memory for controlling the first pump to control the dosing of the first concentrate while control dosing of the second concentrate by using the concentration measured by the concentration sensor for operating the second pump to feed the second concentrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774